In a negligence action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Nassau County, entered December 13, 1960, after a jury trial, upon a 10 to 2 verdict of $9,231.20 in favor of the plaintiff. On April 5, 1958, plaintiff, a tenant in a rooming house for two prior years, was about to descend a flight of stairs leading down from the first floor of the premises to the basement, in order to use the common kitchen there located. The stairway was familiar to plaintiff from prior use. She flicked a switch which turned on a basement light that illuminated the bottom steps but left the top two steps of the stairway in a shadow of darkness. The top step was level with the first floor of the premises. Plaintiff claims that because of the dark condition of the top step she made a misstep thereon and fell from the top of the stairway to the basement floor. Without exception, the learned Trial Justice charged that by virtue of section 109 of the Multiple Residence Law the defendant lessee had the duty of adequately lighting the stairway. Judgment reversed on the facts, and new trial granted, with costs to abide the event. In our opinion, on the issue of the plaintiff’s contributory negligence, the jury’s verdict is against the weight of the evidence. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.